J-S81019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.W. & A.W., MINOR                  :   IN THE SUPERIOR COURT OF
    CHILDREN                                   :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.W.                            :
                                               :
                                               :
                                               :
                                               :   No. 1321 MDA 2017

                Appeal from the Order Entered August 18, 2017
               In the Court of Common Pleas of Lycoming County
                          Orphans’ Court at No: 6547


BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                           FILED FEBRUARY 06, 2018

        M.W. (“Mother”) appeals from the August 18, 2017 decree in the Court

of Common Pleas of Lycoming County involuntarily terminating her parental

rights to her twin sons, J.W. and A.W. (collectively, “the Children”), born in

August of 2016.1 Upon careful review, we affirm.

        In its opinion accompanying the subject decree, the orphans’ court set

forth the factual and procedural history of this case, which the testimonial

evidence supports. As such, we adopt it herein. See Trial Court Opinion,

8/18/17, at 2-12.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The orphans’ court voluntarily terminated the parental rights of W.F.
(“Father”) by decree entered on July 12, 2017. Father did not file a notice of
appeal.
J-S81019-17


       By way of background, Mother suffers from an intellectual disability, and

she functions cognitively as an eight-to-ten-year-old child. Id. at 7-8. She is

unable to attend to her personal hygiene, and she is unable to advocate for

herself. Id. at 5-6. Mother also suffers from poor mental health, which was

unspecified in the record. N.T., 8/15/17, at 31.

       The Lycoming County Children and Youth Agency (“Agency”) first

became involved with Mother with respect to her oldest child, a female, to

whom she voluntarily terminated her parental rights in May of 2016. Id. at

2. At the time of the Children’s birth in August of 2016, Mother was under the

supervision of the Lycoming County Adult Probation Office, 2 and she resided

in a mental health group home.             Id.   The court immediately placed the

Children in the emergency protective custody of the Agency, and the court

adjudicated them dependent on August 11, 2016. Id.

       Mother was granted supervised visits with the Children, during which

the Agency supervisor attempted to teach Mother appropriate parenting skills.

N.T., 8/15/17, at 39-40. In February of 2017, Mother was removed from the

mental health group home due to, inter alia, not following the rules. Trial

Court Opinion, 8/18/17, at 4; N.T., 8/15/17, at 81. Mother then resided in a

personal care home, during which time she did not consistently attend



____________________________________________


2 Mother completed her probation on July 25, 2017. N.T., 8/15/17, at 81.
The record does not include any evidence regarding Mother’s underlying
crimes.

                                           -2-
J-S81019-17


supervised visits with the Children. Trial Court Opinion, 8/18/17, at 4. In

fact, prior to her visit on April 24, 2017, Mother missed eight consecutive

visits. N.T., 8/15/17, at 42. After her April supervised visit, Mother did not

visit with the Children again until July 24, 2017, a period of three months. Id.

at 49.

         The Children have resided with the same foster parents since birth, and

their foster parents are a pre-adoptive resource.           J.W. suffers from

hydrocephaly, a malformation of the skull. Id. at 73. At two months old, J.W.

was diagnosed with torticollis, a condition involving the neck muscles that

causes the head to twist to one side, which, after treatment, the record

indicates has resolved. Id. at 75. However, J.W. receives physical therapy

because he is not walking or showing the foundational skills for walking. Id.

at 75-76. In addition, the Children both suffer from reactive airway disease.

Id. at 74-75.

         On May 1, 2017, the Agency filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (b). The orphans’ court held a hearing on August 15, 2017. The

Agency presented the testimony of Linda A. Bloom, Mother’s case manager

from the Lycoming/Clinton County Mental Health/Intellectual Disability

Program; and Bruce Anderson, a licensed clinical psychologist who performed

multiple evaluations of Mother, some, but not all of, which related to the

dependency of Mother’s older female child, to whom she eventually


                                       -3-
J-S81019-17


relinquished her parental rights.   In addition, the Agency presented the

testimony of Mary Wilson, the Agency caseworker who supervised Mother’s

visits with the Children; K.N., the Children’s foster mother; and Crystal

Minnier, the Agency caseworker from the time of the dependency of Mother’s

female child to the time of the subject proceedings. Mother testified on her

own behalf.

     By decree dated August 18, 2017, and entered on August 21, 2017, the

orphans’ court involuntarily terminated Mother’s parental rights.     Mother

timely filed a notice of appeal and a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

     On appeal, Mother raises the following issues for our review:

     1. Whether the [orphans’] court erred in terminating the parental
     rights of [Mother] pursuant to 23 Pa.C.S. § 2511(a)(1) when
     [Mother] has not evidenced a settled purpose of relinquishing
     parental claim to the [C]hildren and failed to perform her parental
     duties[?] [Mother] made an effort to have a relationship with her
     [C]hildren.

     2. Whether the [orphans’] court erred in terminating the parental
     rights of [Mother] pursuant to 23 Pa.C.S. § 2511(a)(2) when there
     was insufficient evidence that the [C]hild(ren) were without
     essential parental care, control or subsistence necessary and
     causes of the incapacity cannot or will not to be remedied[?]
     Mother made some progress to remedy the incapacity.

     3. Whether the [orphans’] court erred in terminating the parental
     rights of [Mother] pursuant to 23 Pa.C.S. § 2511(a)(5) in finding
     that the conditions which led to removal or placement of the
     [C]hildren continue to exist and they cannot be remedied within a
     reasonable period of time and that termination would best serve
     the needs and welfare of the [C]hildren[?]




                                    -4-
J-S81019-17


      4. Whether the [orphans’] court erred in terminating the parental
      rights of [Mother] when there was insufficient evidence that the
      best interests of the [C]hildren would be served by termination,
      pursuant to 23 Pa.C.S. § 2511(b)[?]

Mother’s brief at 6-7.

      We consider Mother’s issues according to the following standard:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

                                      -5-
J-S81019-17


      We need only agree with the orphans’ court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we conclude

that the certified record supports the orphans’ court’s decision to terminate

Mother’s parental rights pursuant to Sections 2511(a)(2) and (b), which

provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                     ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      This Court has stated as follows:


                                     -6-
J-S81019-17


      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)). Further, we have stated, “[t]he grounds for termination due to

parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

337 (Pa. Super. 2002) (citations omitted).

      With respect    to   Section 2511(b),     this   Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation

omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa. Super. 2008) (citation omitted).




                                      -7-
J-S81019-17


      On appeal, Mother argues that the record evidence is insufficient to

terminate her parental rights under Section 2511(a)(2). Specifically, Mother

argues that the testimony revealed that she was able to hold the Children,

feed their bottles, and change their diapers. In addition, Mother baldly asserts

that the Agency “was quick to file for termination . . . not giving [Mother] the

chance to prove that she could continue to care for the [C]hildren as they

developed further.”    Mother’s brief at 19.    For the following reasons, we

discern no abuse of discretion by the court.

      The orphans’ court found as follows.

      There was an abundance of testimony regarding Mother’s inability
      to properly attend to her own basic needs, including her hygiene,
      and her inability to advocate for herself in order to protect herself
      from being taken advantage of or abused. There was even more
      testimony regarding Mother’s inability to properly attend to the
      needs of young children. As testified to by Bruce Anderson,
      Mother’s intellectual disability causes her to function cognitively
      as a child in the 8 to 10 year old range. This, coupled with an
      upbringing where she was not properly nurtured and therefore
      lacks the abilities/instinct to nurture others, has led the [c]ourt to
      find that Mother’s incapacity would cause the Children to be
      without proper parental care necessary for their physical and
      emotional well-being. Moreover, this incapacity has been present
      since before the Children’s birth, and according to Mr. Anderson,
      is likely to be permanent.

Trial Court Opinion, 8/18/17, at 15. Mr. Anderson’s testimony supports the

court’s findings.

      Mr. Anderson testified first with respect to his opinion at the time of his

psychological evaluation on Mother in August of 2015, which related to her




                                      -8-
J-S81019-17


female child to whom she relinquished her parental rights in May of 2016. He

testified on direct examination:

      Q. [W]hat was the finding that you made in your initial report
      . . . with respect to [Mother’s] ability to parent a child or care for
      a child?

      A. I was very clear at that time that I did not feel that [Mother]
      was capable of caring for a child on her own, meaning without
      . . . another competent adult with her at all times. I am not talking
      about someone coming in for an hour or two a week to help her
      out. I mean, constantly. That I did not feel that she could care
      for the child without that. On her own, certainly not. And even
      the other person had to be a competent adult who was there
      pretty much all the time.

N.T., 8/15/17, at 20. Mr. Anderson performed the next evaluation of Mother

on May 24, 2017, after the Children’s adjudication, when they were nine

months old. He testified that his opinion regarding Mother’s parenting inability

did not change in a subsequent evaluation. Id. at 21. Further, Mr. Anderson

testified that, at the time of his 2017 evaluation, he did not “see anybody that

was with [Mother] constantly who would be a competent adult to help her care

for the [C]hild[ren].” Id. at 21-22.

      With respect to whether Mother’s parenting inability will improve, Mr.

Anderson testified:

      Q. I know that nothing has changed in your opinion from two
      years ago to today with respect to [Mother’s] ability to care for a
      child or children. Do you expect that that would change in the
      near future or in the future at all based on your assessment of
      her?

      A. No, I do not expect much change in that regard. [Mother] has
      intellectual disabilities. She is limited to some extent. That . . .
      itself is not the issue. She has also had some significant mental

                                       -9-
J-S81019-17


      health problems and her upbringing in which she told me about,
      the several times that we met in the past prior to this current
      interview[,] tells me that . . . she was not nurtured and cared for
      properly herself[;] therefore[,] [she] does not have that almost
      instinctual sense that many people have who were properly
      nurtured and cared for as children. When they become parents,
      they pretty much do what was done to them. And for most people
      that has been good enough. In [Mother’s] case she was not well
      cared for[.] [S]he was mistreated. And so put all that together,
      I continue to feel that will not change, her background certainly
      will not change, and her abilities to learn new approaches to
      managing or caring for the children are not going to change. . . .

Id. at 31.

      The orphans’ court found that Mother demonstrated parental incapacity

during supervised visits with the Children, as follows.

      The [c]ourt is concerned about Mother’s interactions with the
      Children at the visits in which she attended. . . . Mother has had
      to be continuously prompted to perform even the most basic
      parental duties, and does not take direction from the supervisors
      well. Because Mother has so infrequently attended visits, she
      does not retain any of the instructions they provide her regarding
      how to properly, and gently, handle the Children so that they feel
      safe and comfortable. Mother truly has no understanding of the
      different stages that children go through developmentally, nor
      how to appropriately respond to their present, and changing,
      needs.

Trial Court Opinion, 8/18/17, at 16. The testimony of Mary Wilson, the Agency

caseworker who supervised the visits, supports the court’s findings.

      Ms. Wilson testified that she instructed Mother during the supervised

visits on how to care for the Children, including how to hold them, feed them,

speak to them, and nurture them. N.T., 8/15/17, at 44-45. She explained

that Mother was not gentle with the Children. Id. at 45. Specifically, she

testified that, during the visit on April 24, 2017, at which time the Children

                                    - 10 -
J-S81019-17


were approximately eight months old, Mother, in attempting to move J.W.,

pulled him by the leg across a blanket on the floor, rather than picking him up

to move him.    Id.   Likewise, during the visit on July 24, 2017, when the

Children were eleven and one half months old, Mother picked up A.W. by one

arm. Ms. Wilson stated that Mother “was told immediately you cannot . . .

pick up a child that way.” Id. at 51.

      Ms. Wilson testified that, “when you look at [Mother] and you make the

eye contact and try to explain to her what is or is not going well [during the

supervised visits], you do not get any response. She does not respond like,

could you tell me again or could you show me.         You know, it is just no

response. [S]he just kind of looks at you.” Id. at 47. On cross-examination

by Mother’s counsel, Ms. Wilson testified:

      Q. Whenever you would make a suggestion about, say, switching
      positions, was [Mother] open to those suggestions?

      A. She would make eye contact with me and she would look at
      me. She would maybe start something, but she would not follow
      through, no.

Id. at 62.

      Finally, Ms. Wilson testified on direct examination with respect to her

concern for the Children’s safety if they are placed in Mother’s care:

      Q. In your observations of [Mother] caring for the [C]hildren at
      the visits, do you have concerns for their safety when they’re in
      her care, if they were in her sole care?

      A. I would. I would.

      Q. What are those concerns?

                                    - 11 -
J-S81019-17



      A. Supervision is . . . a big one where she gets . . . distracted.
      Time management for . . . [C]hildren. We even worked on . . .
      while maybe one little guy was quiet and being good, maybe this
      one needs to be fed. . . . The [lack of] bonding and nurturing.
      . . . I would be concerned that the [C]hildren would be either
      confined to a crib, or playpens. . . .

Id. at 60.

      In addition, the testimony of Crystal Minnier, the Agency caseworker for

this family since the dependency of Mother’s female child, was consistent with

that of Mr. Anderson and Ms. Wilson.         Ms. Minnier explained on direct

examination as follows.

      Q. Have you had any opportunity to either observe the visits in
      whole or in part since you have been the caseworker?

      A. Yes. . . .

      Q. What kind of observations can you relay to the [c]ourt[?]

      A. I think I was in a unique position because I was the caseworker
      previously and I was involved in visitation with her other child.
      From my vantage point . . . [Mother] does not appear to have an
      understanding of [the Children’s] needs. They’re like a doll baby
      to her.
                                      ...

      If she was the sole caregiver and she wanted to go -- someone
      stopped at her house that she had not planned on, she would not
      -- in my opinion, she would up and leave and there [the Children
      would] be. If she was busy doing something she wanted to do
      and it was time to feed [the Children], she would do what she
      wanted to do first and -- and they might not get fed. Do I think
      that that’s deliberate? No. . . . And that is why we recommended
      the need[] for a group home. That’s why we had all the services
      we put in for her. And I think the most stable she was,
      unfortunately, was when she was being monitored by adult
      probation, who I think really put her needs as paramount and did
      an excellent job in supervising her. . . .

                                    - 12 -
J-S81019-17



N.T., 8/15/17, at 87-90.

      Based on the foregoing testimonial evidence, we conclude that the

record overwhelmingly supports the orphans’ court’s decision to involuntarily

terminate Mother’s parental rights pursuant to Section 2511(a)(2). Indeed,

Mother’s repeated and continued incapacity has caused the Children to be

without essential parental care, control or subsistence necessary for their

physical and mental well-being.    Further, the evidence demonstrates that

Mother’s parental incapacity cannot or will not be remedied.

      With respect to Section 2511(b), Mother argues that the record evidence

does not support terminating her parental rights because Mr. Anderson, in

performing his psychological evaluation, did not observe her with the Children

to determine if any bond exists. See Mother’s brief at 26. Mother relies on

In re C.P., 901 A.2d 516 (Pa. Super. 2006), wherein this Court reversed the

order terminating the mother’s parental rights to her three-and-one-half-

year-old daughter after concluding that the Philadelphia Department of Human

Services did not sustain its burden of proof pursuant to Section 2511(b). We

remanded the case to give the parties an opportunity to present further

testimony regarding the emotional bond between the mother and her

daughter and the effect that termination of her parental rights would have on

the child. In this case, we discern no abuse of discretion.

      We are governed by the following settled case law:




                                    - 13 -
J-S81019-17


     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
     Super. 2008) (trial court’s decision to terminate parents’ parental
     rights was affirmed where court balanced strong emotional bond
     against parents’ inability to serve needs of child). Rather, the
     orphans’ court must examine the status of the bond to determine
     whether its termination “would destroy an existing, necessary and
     beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
     397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
     473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     Furthermore, our Supreme Court has stated that, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their

foster parents.” In re T.S.M., supra at 268. The Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed that, “[c]hildren are young for a scant number of years, and

we have an obligation to see to their healthy development quickly.         When




                                    - 14 -
J-S81019-17


courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Instantly, the orphans’ court found as follows in terminating Mother’s

parental rights pursuant to Section 2511(b).

      [A]lthough Mother may love the Children, there is no bond
      between her and the Children. Due to the young age of the
      Children and the fact that they have been in placement since their
      release from the hospital, [foster parents] are the only family A.W.
      and J.W. have ever known. Since the Children were declared
      dependent, Mother has attended only 47 of the 80 visits offered.
      At the visits, the Children do not gravitate towards her. In fact,
      in the most recent visits, the Children have displayed extreme
      anxiety when [foster mother] leaves the room, and for several
      hours following the visits. Termination of Mother’s parental rights
      will not destroy an existing and necessary bond because the
      [c]ourt does not feel as though there exists a bond between the
      Children and Mother. To the contrary, it is evident to the [c]ourt
      that the Children are extremely bonded to [foster parents], and
      [foster parents] are extremely bonded to the Children. If efforts
      were continued to reunify A.W. and J.W. with Mother[,] and the
      Children were to be removed from their current home, it would be
      traumatic to them.

Trial Court Opinion, 8/18/17, at 19 (citation to record omitted).

      Upon careful review, there is no evidence of record that a parent-child

bond exists between Mother and the Children. Therefore, it was reasonable

for the orphans’ court to infer that none exists. See In re K.Z.S., supra. As

described infra, the evidence demonstrates that the Children are bonded to

their foster parents, who are a pre-adoptive resource.

      Ms. Wilson, the Agency caseworker who observed the interactions

between Mother and the Children during supervised visits, testified that no

parent-child bond was visible between them.            N.T., 8/15/17, at 50.

                                     - 15 -
J-S81019-17


Specifically, she testified that, during the visit on July 24, 2017, the Children,

then nearly twelve months old, crawled on the floor and did not respond to

Mother who was also on the floor trying to play with them. Id. at 49-50. Ms.

Wilson explained as follows on direct examination.

      [U]sually when a parent gets down the floor and your baby’s on
      the floor, they — what they want to do is they want to crawl all
      over you. . . . These boys at no time during that visit did they go
      towards Mother to get on her. . . . They . . . would play with toys.
      [O]n a couple of occasions [the Children] crawled out going
      towards the door [to the room].

Id. at 50-51. Ms. Wilson also testified that Mother could not distinguish the

Children from one another as recently as the July 31, 2017 visit, when the

Children were nearly twelve months old. Although they are twin boys, Ms.

Wilson testified that A.W. “is much larger” than J.W., and A.W. has a “big grin

with a full mouth of teeth.” Id. at 54.

      Mother correctly asserts that Mr. Anderson, the clinical psychologist, did

not observe Mother and the Children in performing his evaluation. However,

he opined with respect to the effect on the Children if they no longer saw

Mother as follows.

      Q. [W]ould you have concerns . . . about trauma to the [C]hildren
      not seeing [Mother]?

      A. No, I would not. I would not. [T]hey went from zero to one
      [years old] living with their resource parents. Those are the
      people that cared for them, those are the people that love them,
      and they in turn have learned to love them, the resource parents.
      [The Children are] so young that -- that they never had a chance
      in my mind to attach to [Mother]. They attached to the resource
      parents, not to [Mother]. It’s a different story when kids are older


                                      - 16 -
J-S81019-17


       when you get into court hearing talk about emotional bonds. It’s
       not the same with infants.

N.T., 8/15/17, at 33-34. Mr. Anderson assessed the bond between the foster

parents and the Children and determined that the Children are “very attached”

to them, and the foster parents are “very attached” to the Children. Id. at

26-27.

       K.N., the Children’s foster mother, testified with respect to the four

supervised visits prior to the subject proceedings. Specifically, she testified

that the Children’s behavior after those visits deteriorated to “screaming, . . .

crying,” and not wanting to be put down by the foster parents after the visits.

Id. at 70-71.

       We conclude that the testimonial evidence supports the court’s decision

that   terminating   Mother’s   parental   rights   will   serve   the   Children’s

developmental, physical, and emotional needs and welfare pursuant to Section

2511(b). On this record, no parent-child bond exists. Even if one did exist,

the record demonstrates that the Children’s safety and well-being would be at

risk if they were reunified with Mother. The Children are fortunate to have a

parent-child relationship with their foster parents, who are meeting their

needs, and who desire to adopt them.

       Finally, we reject Mother’s reliance on In re C.P., supra. In that case,

we stated that the expert based his opinion that termination was appropriate

solely on the mother’s parental incapacity under Section 2511(a)(2). In doing

so, the expert omitted any consideration of the child’s relationship with the

                                     - 17 -
J-S81019-17


mother and the effect termination would have on that relationship. Likewise,

in In re C.P., the agency social worker did not testify to what impact

termination of the parent-child relationship would have on the child.      In

contrast, in this case, we conclude that the evidence clearly and convincingly

demonstrates that the Children will not suffer any detriment if Mother’s

parental rights are terminated. Accordingly, we affirm the decree.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/06/2016




                                    - 18 -